Goodenow, J.,
dissenting.
I do not concur in the opinion, that the verdict, as found by the jury, has never been affirmed. They did affirm the verdict which was signed by the foreman and handed in by them to the clerk. It was that verdict the clerk undertook to read to them. What was written was more certain than any parol testimony, as to the accuracy of the reading of the clerk, and should control. It must be regarded as the record until it is extended by the clerk. It is the basis of his record, as much so as his minutes are upon his docket.
I consider the affidavits of the jurors immaterial. The Court had abundant evidence without them to authorize the judgment on the verdict.
There was no “ erroneous verdict” in the case.
I should much lament the weakness of the Court, or the refinements of the law, if, when a verdict has been found and written, and signed and returned into Court, and received and filed as a part of its records, if the party, in whose favor it was, cannot have the benefit of it. Surely, one unlearned in the law might well exclaim, “ much learning hath made thee mad.”
All the cases cited in the argument are unlike the case at bar.
No attempt has been made to alter the verdict actually found and rendered; but only to give effect to it.
It should be remarked, that the form of the verdict would not indicate to any one, not a lawyer, whether it was for the plaintiffs or the defendant.